        Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Johnathan McPhee

   v.                                    Civil No. 18-cv-322-LM

Symphony New Hampshire


                                 O R D E R

    On April 21, 2020, the court held a two-hour telephone

conference in this case.       Attorneys Lauren Irwin, Heather Burns,

and Brooke Shilo appeared for McPhee.         Attorneys Thomas Pappas

and Matthew DeLude appeared for Symphony New Hampshire. (“SNH”).

    The April 20, 2020 hearing was a continuation of a prior

hearing held on April 10, 2020.        The court summarized its ruling

on the motions discussed during the April 10, 2020 hearing in

its April 16, 2020 order.       See doc. no. 145.     The court will

summarize its holdings on the parties’ remaining motions below.



    Doc. No. 56 (McPhee’s Motion to Exclude Peter Kohler from
    Testifying as an Expert)

    McPhee moves to exclude SNH’s expert Peter Kohler from

testifying.     Doc. no. 56.    SNH objects.    Doc. no. 83.     McPhee

argues that Kohler’s opinions: (1) are not relevant; (2) would

confuse the jury; and (3) are inadmissible because they do not

rest upon sufficient facts and data under Federal Rule of
        Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 2 of 13




Evidence 702.     See Fed. R. Evid. 702.        SNH takes the opposite

position on all three points.        Because Kohler’s July 1, 2019

report is not as broad as McPhee claims, the court agrees with

SNH.

       Kohler does not opine that a budget with a $10,000 artistic

expense never existed; only that he did not find such a document

on the three devices at issue.        Kohler’s search of the three

devices provides him with sufficient facts and data to render

this opinion under Federal Rule of Evidence 702.           Finally, the

court is not convinced that the jury will be confused by the

difference between a document’s last modified date and possible

interim modifications.       Therefore, for the reasons stated on the

record, the court denies plaintiff’s motion.


       Doc. No. 69 (McPhee’s Motion to Exclude Kohler’s
       supplemental report and opinions)

       McPhee moves to exclude Kohler’s supplemental report, and

the opinions contained therein, about the contents of an HP

laptop and external hard drive.           Doc. no. 69.   McPhee argues:

(1) Kohler’s supplement is not a supplement under Federal Rule

of Civil Procedure 26(e)(2) because it contains new opinions;

(2) the supplemental disclosure was untimely; and (3) the

untimely disclosure was not justified and not harmless under

Federal Rule of Civil Procedure 37(c)(1).           See Fed. R. Civ. P.


                                      2
      Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 3 of 13




26(e)(2), 37(c)(1).    SNH objects, taking the opposite position

on all three points.    Doc. no. 103.

    McPhee argues that Presstek, a case in which the court

excluded an expert’s supplemental report because it presented

entirely new evidence, should control the court’s analysis.            See

Presstek, Inc. v. Creo, Inc., No. 05-CV-65-PB, 2007 WL 983820,

at *7 (D.N.H. Mar. 30, 2007).      However, in Presstek, the expert

waited to conduct any tests until after the original deadline

and then only included the new results in the supplement after

he had been deposed.    Id.   Here, Kohler’s initial examination of

the two devices led him to believe that neither device could

contain the document at issue; therefore, he did not conduct a

more-detailed search because he believed it would be

categorically unfruitful.     After opposing counsel questioned

Kohler about the two devices at deposition, Kohler’s more in-

depth search of the two devices confirmed his initial opinion

that neither device contained the document at issue.          His

supplemental report, which SNH disclosed 10 days after the

deposition, was therefore a proper and timely supplement

pursuant to Federal Rule of Civil Procedure 26.         See Fed. R.

Civ. P. 26 (a)(2)(E) (“The parties must supplement these

disclosures when required under Rule 26(e)”); Fed. R. Civ. P. 26

(e) (a party “must supplement” its response in “a timely manner”


                                    3
      Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 4 of 13




if it learns the response “is incomplete” and the additional

information has not otherwise been disclosed).         For these

reasons, and for those stated on the record, the court denies

the motion.

    However, because Kohler’s supplemental report included

information that McPhee did not have the opportunity to depose

Kohler about, and because trial is not scheduled for another

nine months, the court will allow McPhee to request additional

discovery related to the information contained in Kohler’s

supplemental report.


    Doc. No. 68 (McPhee’s Motion to Exclude Thayer from
    testifying about technical aspects of Quickbooks)


    McPhee moves to exclude SNH’s Executive Director, Marc

Thayer, from testifying about technical aspects of Quickbooks.

Doc. no. 68.   McPhee argues that Thayer’s opinions are

inadmissible under Federal Rule of Evidence 702 and would

confuse the jury.    See Fed. R. Evid. 702.      SNH objects.      Doc.

no. 102.

    For the reasons stated on the record, the court concludes

Thayer can testify as a lay witness about Quickbooks.          His

testimony about his personal use of the program will help the

jury understand whether he may have deleted a version of the SNH

budget that had a $10,000 artistic expense.        Such testimony is

                                    4
      Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 5 of 13




not based on scientific, technical or other specialized

knowledge and is therefore permissible lay testimony.          However,

because Thayer is not a technical computer expert, he may not

opine on more technical aspects of Quickbook’s operation.

    For these reasons, and those stated on the record, the

motion is denied in part and granted in part.         Thayer can

testify as a lay witness about how he used Quickbooks but may

not give expert testimony about how Quickbooks works.



    Doc. No. 76 (SNH Motion to Exclude Undisclosed “Expert
    Witness” testimony from McPhee and DeRoche)

    SNH moves to exclude Jonathan McPhee and Amy DeRoche from

testifying as experts about industry standards and practices

within orchestras or standard budgeting practices and

procedures.    Doc. no. 76.   McPhee objects, arguing that neither

he nor DeRoche would testify about these matters as experts but

would testify as lay witnesses about their personal experiences

and knowledge.

    For the reasons stated on the record, the court concludes

McPhee and DeRoche may testify regarding their perceptions of

whether SNH was operating in an appropriate manner so long as

this testimony is based on their own perceptions and personal

experiences.   See Fed. R. Evid. 701.      This testimony is directly

relevant to the issues in this case.

                                    5
      Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 6 of 13




    For example, in order for McPhee to prevail on his

whistleblower claim, he must prove that he reasonably believed

that SNH was acting illegally; therefore, McPhee must be allowed

to testify about his personal experience and perceptions.

However, because McPhee is testifying as a lay witness, and not

an industry or vocational expert, his testimony is constrained

to his personal experience and perceptions.        McPhee may not

opine generally about orchestra operations or the average age at

which orchestra directors can be expected to retire.

    As to DeRoche, she was an SNH board member at the time

McPhee was terminated and has personal experience with non-

profits and budgeting.     Therefore, she may testify about SNH

budgets and whether, based on her personal experience and

expectations as a board member, the SNH budgets and financial

reports were proper.     If, at trial, SNH believes DeRoche’s

testimony exceeds the limits of permissible lay testimony, the

court will entertain an objection and consider issuing a

limiting instruction.

    For those reasons, and the reasons on the record, the court

denies the motion.     The court will reserve ruling on whether

DeRoche, or any other board member, may testify as to the

ultimate question of why McPhee was terminated, for trial.




                                    6
         Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 7 of 13




    Doc. No. 80 (SNH Motion to Exclude Maloney from Testifying
    as an Expert)

    SNH moves to exclude Richard Maloney from testifying as an

expert.     Doc. no. 80.    SNH argues that Maloney’s opinions are

not relevant and are within the knowledge base of an average

juror.     McPhee objects.     Doc. no. 108.

    Maloney’s opinions are relevant on the issue of McPhee’s

reasonable belief regarding illegal practices at SNH.

Furthermore, the average layperson is not an expert in reading

and analyzing financial statements.          See Goldenson v. Steffens,

No. 2:10-CV-00440-JAW, 2013 WL 682844, at *8 (D. Me. Feb. 25,

2013).     Therefore, Maloney’s testimony, like the testimony of

Ditman—SNH’s financial expert—would assist the jury in weighing

and understanding SNH’s financial practices and documents.                For

these reasons, and the reasons stated on the record, the motion

is denied.



    Doc. No. 75 (SNH Motion to Exclude Maloney’s Rebuttal
    Report)

    SNH moves to exclude Maloney’s rebuttal report on two

grounds—one procedural and one substantive.            Doc. no. 75.

McPhee objects.      Doc. no. 90.

    Starting with the procedural issue, SNH argues that

rebuttal reports are not allowed in this case because the case


                                       7
      Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 8 of 13




management order did not expressly provide for rebuttal reports.

McPhee counters that, in the absence of specific language in the

case management order to the contrary, the 30-day default rule

for rebuttal reports in Federal Rule of Civil Procedure

26(a)(2)(D)(ii) applies.     See Fed. R. Civ. P. 26 (a)(2)(D)(ii).

    This court, and courts in other circuits, have held that

the default rule does not apply when a case management order

specifies that rebuttal reports will be allowed on some issues

but not others, Presstek, 2007 WL 983820, at *4, or does not

provide for rebuttal reports, see Eckelkamp v. Beste, 315 F.3d

863, 872 (8th Cir. 2002).     However, neither Presstek or

Eckelkamp creates a mandatory rule that prevents a district

court from discretionarily applying the 30-day default rule

contained in Fed. R. Civ. P. 26 (a)(2)(D)(ii) when a case

management order is silent as to rebuttal reports.         Indeed,

other courts have exercised their discretion and applied the

default 30-day rule when the case schedule is silent on rebuttal

reports.   See Casillas v. Triple-S Vida, Inc., No. CV 16-2564

(PAD), 2018 WL 3414142, at *2 (D.P.R. July 11, 2018); Ritch v. A

M Gen. Corp., No. CIV. 93-451-SD, 1997 WL 834214, at *1 (D.N.H.

Nov. 17, 1997).   Therefore, because Maloney submitted his

rebuttal report within the 30 days allowed under the Federal




                                    8
      Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 9 of 13




Rules of Civil Procedure, the court concludes his rebuttal

report is not barred on procedural grounds.

    Turning to SNH’s substantive argument, SNH contends that

Maloney’s rebuttal report does not “contradict or rebut evidence

on the same subject matter” as Ditman’s report; therefore, it is

not a permissible “rebuttal” report.       Fed. R. Civ. P.

26(a)(2)(D)(ii).   Specifically, SNH contends that because

Maloney’s rebuttal report introduces language and statutory

cites which are not included in Ditman’s report, Maloney’s

purported rebuttal report impermissibly exceeds the scope of

Ditman’s report.

    The court is unconvinced by SNH’s arguments.          Maloney’s

rebuttal report extensively quotes and rebuts specific portions

of Ditman’s report.     For example, Ditman’s report states that

“As part of our review engagement and my work to provide

testimony, we did not become aware of any evidence of illegal

financial activity or unethical/improper financial activity or

accounting practices.”     See doc. no. 82-2 at 3.      Maloney’s

rebuttal quotes this language, cites a specific RSA that was not

cited by Ditman, and rebuts Ditman’s opinion by pointing out

that SNH’s actions did not comply with New Hampshire Statute.

Doc. no. 80-3 at 3,4.




                                    9
     Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 10 of 13




    Another portion of Maloney’s rebuttal report quotes the

following portion of Ditman’s report: “Based on my analysis of

several of these reports, I conclude the reports were properly

prepared and provided useful and sufficient information to

assist the Board of Trustees to perform its oversight

responsibilities.”   Doc. no. 82-2 at 4.      Maloney’s rebuttal

counters this portion of Ditman’s report by noting that “Boards

of Directors have a fiduciary duty of care to the organization”

which includes “reviewing financial statements at each meeting,”

(doc. no. 80-3 at 2-3).    Maloney’s rebuttal then notes that on

at least one occasion the SNH board meeting minutes document

financial information was missing from the reports.         Although

Maloney introduces “fiduciary duty” language in his rebuttal, he

does so in direct response to Ditman’s report and the subject

matter in Ditman’s report and Maloney’s rebuttal are the same.

See Fed. R. Civ. P. 26(a)(2)(D)(ii).

    Only one of the five sections of Maloney’s rebuttal report,

Section 4, does not directly quote a portion of Ditman’s expert

report.   This section begins with the heading “Fiduciary Duty-

Employee,” and quotes RSA § 7:28-e:

    Every person soliciting, collecting, or expending
    contributions for charitable purposes, and every
    officer, director, trustee, and employee of any such
    person concerned with the solicitation, collection, or



                                   10
     Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 11 of 13




    expenditure of such contributions, shall be deemed to
    be a fiduciary and acting in a fiduciary capacity.

N.H. Rev. Stat. Ann. § 7:28-e.     The section continues:

    Therefore, Mr. Thayer would have a fiduciary duty to
    Symphony New Hampshire. However, the financial
    information Mr. Thayer provided to the Board did not
    provide the information to allow the Board to compare
    the current year with the prior year or the budget as
    adopted or provide a balance sheet to the board.

Doc. no. 75-3 at 3.

    Ditman’s report does not cite RSA § 7:28-e or specifically

mention any fiduciary duties Thayer might have had as an

employee of SNH.   However, Ditman’s report does assert that

Thayer prepared financial reports which compared “budgeted

revenues and expenses to the actual revenues and expenses” and

“were used by the Board of Trustees to monitor SNH’s financial

position.”   Doc. no. 82-2 at 4.     Ditman concluded that “the

reports were properly prepared and provided useful and

sufficient information to assist the Board of Trustees to

perform its oversight responsibilities.”       Id.

    The court finds that section 4 of Maloney’s rebuttal report

is a proper rebuttal as defined by Fed. R. Civ. P.

26(a)(2)(D)(ii), even though it includes a statutory cite and

language that did not occur in Ditman’s report, because it

squarely “contradict[s] or rebut[s] evidence on the same subject

matter” in Ditman’s report.     However, the court recognizes that


                                   11
     Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 12 of 13




SNH has not had the opportunity to respond to the “fiduciary

duty” language and statutory cites contained in Maloney’s

rebuttal.   Therefore, because the case is months from trial, the

court will allow one of Defendant’s experts the opportunity to

respond to Maloney’s rebuttal.     SNH will have until May 29, 2020

to supplement one of their expert reports to reply to Maloney’s

rebuttal.



    Doc. No. 147 (McPhee’s Conditional Motion to Withdraw an
    Allegation in Complaint) and Doc. no. 148 (Motion in Limine
    to Exclude Any Evidence of SNH’s Finances after 9/6/2017)

    McPhee moves to withdraw his allegation that a portion of a

2018 e-mail was defamatory on the condition that the Court grant

his renewed motion in limine to exclude any evidence of SNH’s

finances after September 6, 2017 (the date McPhee was

terminated).   Both parties briefed and discussed the relevance

of this evidence at the April 10, 2020 hearing.        After the

hearing, the court denied McPhee’s motion to exclude evidence

about post-termination finances on the basis that the evidence

was relevant to McPhee’s defamation claim.

    During the April 21, 2020 telephone hearing, SNH was given

another opportunity to explain why this evidence should be

admitted if it was no longer relevant to McPhee’s defamation

claim.   SNH contended that evidence about SNH’s finances after


                                   12
     Case 1:18-cv-00322-LM Document 149 Filed 05/06/20 Page 13 of 13




McPhee’s termination was generally relevant to show that Thayer

was a capable executive director, and that Thayer’s decisions

during McPhee’s tenure proved to be fiscally sound.         SNH was not

able to point to a specific portion of the complaint that would

make Thayer’s ability as a financial manager after McPhee’s

termination a relevant issue in the case.       Nor was SNH able to

explain how evidence about its finances after September 6, 2017

is relevant to McPhee’s wrongful termination and whistleblower

claims.

    For the reasons stated on the record, the court grants both

of McPhee’s motions.    Should McPhee open the door to this

evidence at trial, SNH may seek to admit the evidence on that

basis.


                              CONCLUSION

    For the reasons stated above and on the record during the

hearing, the court grants motion 147 and 148.        Motions number

56, 69, 75, 76, 80 are denied.     Motion 68 is denied in part and

granted in part.

    SO ORDERED.


                                 __________________________
                                 Landya McCafferty
                                 United States District Judge
May 6, 2020
Counsel of Record



                                   13
